HOOTEN, Judge
(dissenting).
I respectfully dissent. There is no dispute that appellant meets the requirements for presumptive certification as an adult. The burden, then, is on appellant to rebut the presumptive certification “by clear and convincing evidence that retaining the proceeding in the juvenile court serves public safety.” Minn.Stat. § 260B.125, subd. 3 (2010); see also Minn. R. Juv. Delinq. P. 18.06, subd. 1. As the majority acknowledges, “a district court has considerable latitude in deciding whether to certify a case for adult prosecution” and its “decision will not be reversed unless the [district] court’s findings are clearly erroneous so as to constitute an abuse of discretion.” In re Welfare of *619D.T.H., 572 N.W.2d 742, 744 (Minn.App.1997) (quotations omitted), review denied (Minn. Feb. 19, 1998).
Clear and convincing proof is “more than a preponderance of the evidence but less than proof beyond a reasonable doubt.” State v. Jones, 753 N.W.2d 677, 696 (Minn.2008) (quotation omitted). Clear and convincing proof exists when the truth of the asserted facts is “highly probable.” Id. at 696 (quotation omitted). To prove a claim by clear and convincing evidence, a party’s evidence should be unequivocal and uncontradicted, and intrinsically probable and credible. Deli v. Univ. of Minn., 511 N.W.2d 46, 52 (Minn.App.1994), review denied (Minn. Mar. 23, 1994). In determining whether the evidence is clear and convincing, this court defers to the district court’s ability to assess the credibility of witnesses. In re Welfare of L.A.F., 554 N.W.2d 393, 396 (Minn.1996); In re Commitment of Ramey, 648 N.W.2d 260, 269 (Minn.App.2002), review denied (Minn. Sep. 17, 2002).
On appeal, our review is rather limited; we are to determine whether the district court’s conclusion that appellant failed to rebut the presumptive certification by clear and convincing evidence is so clearly erroneous that it constitutes an abuse of discretion. The presumptive certification statute is not focused on whether it is in the best interests of a juvenile to retain the proceedings in juvenile court. Rather, the focus is whether appellant is able to show “by clear and convincing evidence that retaining the proceeding in the juvenile court serves public safety.” Minn. Stat. § 260B.125, subd. 3; see also In re Welfare of L.J.S., 539 N.W.2d 408, 413 (Minn.App.1995), review denied (Minn. Jan. 25, 1996). In placing the burden of persuasion on defendant, the legislature indicates that public safety is the dominant concern in certification cases. L.J.S., 539 N.W.2d at 413.
I agree with the majority’s position that certification should not be automatic or immediate for offenses other than murder in the first degree. However, the legislative intent of Minn.Stat. § 260B.125 (2010) is clear. First, for offenses such as that involved here committed by 16- and 17-year-olds, the legislature indicates that the certification of the juvenile is presumed. Minn.Stat. § 260B.125, subd. 3. Second, when certification is presumed, the burden is on the juvenile “to rebut this presumption by demonstrating by clear and convincing evidence that retaining the proceeding in the juvenile court serves public safety.” Id. Finally, the legislature’s intent is further manifested in subdivision 8 of that section, which, for a presumptive certification decision, only requires the district court to make written findings “as to why certification is not ordered” and “why the retention of the proceeding in juvenile court serves public safety.” These provisions indicate that, while certification is not automatic, the legislature intended that only juveniles who are able to meet their high burden of proof in overcoming the presumption of certification continue in EJJ, if such retention is in the interests of public safety. In the event the district court finds that a juvenile has shown that the presumption of certification is overcome by clear and convincing evidence, the district court must justify its decision to retain the juvenile in EJJ by setting forth the facts and reasoning why such result satisfies public safety.
Based on the record in this case, substantial evidence supports the district court’s finding that appellant failed to overcome the presumption of certification by clear and convincing evidence. In considering “whether the public safety is served by certifying the matter,” the dis*620trict court was required to evaluate the factors set forth in Minn.Stat. § 260B.125, subd. 4(1-6). If the juvenile “fails to provide sufficient evidence regarding each of the statutory factors, the matter must be certified.” In re Welfare of L.M., 719 N.W.2d 708, 711 (Minn.App.2006). “These factors ... are intended to assess whether a juvenile presents a risk to public safety and thus aim to predict whether a juvenile is likely to offend in the future.” In re Welfare of H.S.H., 609 N.W.2d 259, 262 (Minn.App.2000). “In the end, the factors must show that a risk to public safety exists because the juvenile’s behaviors are likely to continue.” Id.
First Factor: Seriousness of the Offense
The parties do not dispute that this factor favors certification. For purposes of the certification hearing, “the juvenile is presumed guilty of the alleged offenses.” In re Welfare of S.J.T., 786 N.W.2d 341, 346 (Minn.App.2007), review denied (Minn. Oct. 24, 2007). In addition to the charges of first-degree criminal sexual conduct, conspiracy to commit first-degree criminal sexual conduct, and kidnapping, appellant was also charged with committing a crime for the benefit of a gang. A “criminal gang” means
any ongoing organization, association, or group of three or more persons, whether formal or informal, that[ ] (1) has, as one of its primary activities, the commission of one or more of the offenses listed in section 609.11, subdivision 9; (2) has a common name or common identifying sign or symbol; and (3) includes members who individually or collectively engage in or have engaged in a pattern of criminal activity.
Minn.Stat. § 609.229, subd. 1 (2010); see also Minn.Stat. § 609.11, subd. 9 (2010) (listing criminal sexual conduct).
The district court also must consider “the seriousness of the alleged offense in terms of community protection, including the existence of any aggravating factors recognized by the Sentencing Guidelines, the use of a firearm, and the impact on any victim.” Minn.Stat. § 260B.125, subd. 4(1). “In considering these factors, the court shall give greater weight to the seriousness of the alleged offense and the child’s prior record of delinquency than to the other factors listed in this subdivision.” Id., subd. 4; see also St. Louis Cnty. v. S.D.S., 610 N.W.2d 644, 650 (Minn.App.2000) (“We cannot emphasize too strongly that the trial court must place greater weight on the severity of the alleged crime and the prior delinquency record of the juvenile in deciding whether to certify.”).
The district court acknowledged several facts establishing the seriousness of the alleged offense:
• Appellant “was one of nine gang members who conspired to rape a 14-year-old female.”
• The victim “was provided alcohol to induce intoxication and gain her compliance, and impair her ability to defend herself against their attack.”
• The victim attempted to leave the residence, but “was kidnapped, removed from a vehicle against her will, and held down while the sexual assault occurred.”
• The “victim was forcibly slammed down onto a mattress on the floor in a small room, forcibly restrained and held down as she was fondled, penetrated, and raped” while repeatedly calling for help and attempting to escape.
Several aggravating factors under the Minnesota Sentencing Guidelines may apply in these circumstances, including the particular vulnerability of the victim due to her age, Minn. Sent. Guidelines II.D.2.b.(l) (2010), the commission of the crime with *621particular cruelty, id., II.D.2.b.(2) (2010), or as part of a group of three or more offenders, id., II.D.2.b.(10) (2010). The record also establishes that the victim, who had been a good student prior to the rape, has left school, no longer lives in her home, has psychological issues, and engages in self-injurious behavior. It was reported that the sexual assault instilled fear in the victim, her family, and the community and there was testimony that the victim and her family are afraid of the gang.
Second Factor: Culpability of the Juvenile
The district court found that appellant did not rebut the presumption of certification by clear and convincing evidence relative to this factor. The majority concedes that this finding was not clearly erroneous. Third Factor: Prior Record of Delinquency
The district court found that appellant rebutted the presumption of certification by clear and convincing evidence relative to this factor.
Fourth Factor: Programming History and Amenability to Programming
The district court found that appellant failed to rebut the presumption of certification by clear and convincing evidence relative to his programming history. In its evaluation under this factor, the district court was required to examine the juvenile’s “past willingness to participate meaningfully in available programming.” Minn.Stat. § 260B.125, subd. 4(4); Minn. R. Juv. Delinq. P. 18.06, subd. 3(D). While acknowledging that appellant had no formal programming on probation, the district court found that he had failed to cooperate with authority at his home and school.
The record revealed that, even though appellant’s father instructed appellant on numerous occasions not to associate with gang members or get gang tattoos, he had no control over appellant, and appellant continually disobeyed his father’s directives. Notwithstanding his father’s attempts to encourage appellant to engage in positive activities, there was evidence that appellant continually defied his father by leaving the house without permission, disappearing every weekend, committing curfew violations, and associating as a member of a gang for five years. And, there was evidence that appellant, in further defiance of his father’s directives to avoid any association with gangs, actually recruited his younger brother to join the gang. The record indicated that appellant’s long-term affiliation with the gang had become a lifestyle, one that he had experienced since he was 12 years old, and that the person that he respected most was not his father, but the leader of the gang.
Appellant asserts that, as evidence that he was willing to cooperate with available programming, he has shown a marked improvement in his school performance. Pri- or to September 2011, appellant had poor school attendance record and failing grades. There is no indication that appellant has any mental health issue or developmental disability that would affect his academic performance. In September 2011, after receiving a citation for truancy, appellant withdrew from school. It was not until after this offense and a few months prior to the certification hearing, that he re-enrolled in a new high school and began achieving good grades. As was noted by the evaluating psychologist, since appellant’s improved school performance only occurred over a few months prior to the certification hearing, one would have to look “at a longer time frame” before an assessment of cooperation with programming could be made. The psychologist also acknowledged that appellant’s recent good grades could be an attempt “to por*622tray a very favorable impression” in light of his pending charges.
The record also is replete with evidence that appellant’s defiant and uncooperative behavior continued during his detention and the investigation of this matter by providing different and conflicting versions of his involvement in the offense and his involvement in the gang to police officers and certification evaluators. The juvenile probation officers and evaluating psychologist all admitted that lying to police officers and probation would not support a finding that appellant is amenable to probation and programming.
Appellant argues that this factor should weigh in favor of EJJ because he was never offered formal programming and that the district court erred in considering informal programming in his home and school. However, we have consistently held that, in the consideration of this factor, the district court may evaluate the juvenile’s willingness to cooperate with informal programming by considering his behavior in school, home, and juvenile detention and his affiliations with gangs. See In re Welfare of P.C.T., 823 N.W.2d 676, 683 (Minn.App.2012), review denied (Minn. Feb. 19, 2013) (holding that the juvenile’s failure to go to school or participate in online schooling did not support a finding that he was willing to cooperate with juvenile programming); see also In re Welfare of N.J.S., 753 N.W.2d 704, 711 (Minn.2008) (stating that consideration of pre-offense voluntary programming and “defiant and uncooperative behavior during [defendant’s] detention” relative to the “programming history” factor was not an abuse of discretion); In re Welfare of K.M., 544 N.W.2d 781, 785 (Minn.App.1996) (holding that the district court did not abuse its discretion by considering juvenile’s failure to participate in school programs and affiliation with gangs under the programming history factor).
The majority is correct that section 260B.125, subdivision 4, makes clear that “the court shall give greater weight to the seriousness of the alleged offense and the child’s prior record of delinquency.” (Emphasis added.) However, there is no caselaw or statutory support for the proposition that a juvenile with no prior delinquency record and formal programming history is entitled to remain in the juvenile justice system; rather, such factors must be weighed by the district court within the context of the other statutory factors under section 260B.125, subdivision 4, in determining whether the presumption of certification is overcome by clear and convincing evidence.” See S.J.T., 736 N.W.2d at 354-55 (affirming presumptive certification relative to a first-degree criminal sexual conduct charge where juvenile had no prior delinquency record or programming history); In re Welfare of D.T.N., 508 N.W.2d 790, 795 (Minn.App.1993) (affirming referral for adult prosecution when alleged offense was committed by a 17-year-old with a limited record of non-adjudicated offenses), review denied (Minn. Jan. 14, 1994); In re Welfare of J.A.R., 408 N.W.2d 692, 695 (Minn.App.1987) (affirming referral for adult prosecution when alleged offense was committed by 14-year-old whose record consisted of adjudications of incorrigibility and lurking with intent to commit a crime), review denied (Minn. Aug. 26, 1987).
The burden is on appellant to prove by clear and convincing evidence that his pri- or programming history overcomes the presumption that retaining his case in juvenile court does not serve public safety. It was appropriate for the district court to consider appellant’s history of gang affiliation and noncooperation with authority fig*623ures and structured activity in order to assess whether appellant was amenable to programming. Based upon this extensive evidence of the juvenile’s defiant and uncooperative behavior in response to informal programming and during the investigation, the district court did not abuse its discretion in finding that appellant failed to meet this heavy burden.
Fifth and Sixth Factors: Availability and Adequacy of Punishment and Programming in EJJ and Dispositional Options
The district court found that the punishment and programming in the juvenile justice system would not be adequate given the seriousness of the crime and the limited time available in EJJ prior to appellant’s 21st birthday. Although Minn.Stat. § 260B.125, subd. 8, did not require written findings, the district court nonetheless explained in its certification order that “the lengths of confinement, programming, and supervision [suggested by appellant] are inadequate to ensure public safety” and do not “sufficiently punish the serious offense.” The district court further found that “there are insufficient consequences, programs and protections available within the juvenile justice system to address [appellant’s] criminal activity, given his age and the nature of the offense involved.” Finally, the district court also found that “[g]iven all the other factors, the long term gang involvement ... and the nature of the gang’s criminal activities,” it could not “conclude that the limited supervision afforded by the juvenile justice system through EJJ is an appropriate dispositional option in this case.” In its findings on these factors, the district court identified three differences for public safety between EJJ and adult certification.
First, certification offered a greater length of punishment. The record supports the district court’s determination that, were appellant convicted of the four charges, the presumptive sentence under the Minnesota Sentencing Guidelines would be “anywhere from 204 months or consecutively for 386 months, followed by the Intensive Supervised Release[ ].” That period of intensive supervised release (ISR) could last for the remainder of appellant’s life. Yet, despite the victim’s desire for accountability, the juvenile probation officer that prepared the certification report testified that sending appellant, who is already 18 years old, to a juvenile facility for a period of six months up to two years, followed by probation until appellant turned 21, was appropriate. But the juvenile probation officer also admitted that the proposal for placement, followed by probation through the juvenile justice system, may be at odds with public safety.1 Indeed, while the evaluators agreed that a period of probation should follow appellant’s stay at a treatment facility, they acknowledged that appellant’s EJJ probation would only last until his 21st birthday. Under these circumstances, if appellant were kept in a locked facility for two years, he would be on probation for less than one year before he turned 21 years old. Once he turns 21 years old, there would be no supervision of appellant’s behavior.
Second, the record indicates that treatment and programming options would be readily available to appellant in adult corrections, but may be limited in the juvenile *624system. There was general agreement among the certification evaluators that appellant may need sex-offender treatment and specialized programming to disassociate from the gang, but there was some disagreement about what treatment would be available if appellant were on EJJ status. The evaluators presented evidence of a number of residential unsecured facilities that provided either sex-offender treatment or programming to gang members, but it was not clear that any particular residential facility had the ability to address both issues. Rather, the evaluators referenced only one juvenile facility that could offer both types of programming, MCF Red Wing, which was also the only secured facility that was known to be available.
The juvenile probation officer who prepared the certification study testified that she did not consider whether any programming was available in adult corrections. But a parole officer with experience in juvenile probation, as well as with adults and juveniles certified as adults upon release from prison, testified that programming for treatment specific to the concerns of appellant is available in adult corrections. Further, he testified that, while in prison, young persons under the age of 19 may enroll in the youthful offenders program and finish high school, obtain a GED, receive vocational training, or go to college.
Finally, and most importantly, the record reveals that certifying appellant as an adult offers a far greater level of protection of the public safety. The evaluating psychologist testified that “based upon the horrendous, serious nature of the offense, ... a locked facility would be appropriate.” The psychologist explained: “[I]t’s just hard to separate the offense because the offense is very reflective of who he is as a person.” Further, while it was highly likely that appellant would benefit from treatment, the psychologist indicated that he could not “necessarily say that that indicates he would be highly likely to not recidivate, based on what happens after someone returns to the community, you often see a regression in their behavior.” He explained that “at times youth can look pretty good in a treatment program and they’ll refer to it as ‘faking it until they make [it]’ or ‘playing the game’ with very little interest in actually internalizing change.”
The juvenile probation officer who prepared the certification study agreed that appellant, if convicted, should be placed in a locked facility, and further admitted that:
• Retaining appellant’s case in the juvenile justice system may be in appellant’s best interests, but would be at odds with what is in the best interests of public safety.
• She failed to account for the gang affiliations within appellant’s family and his reported admiration for the leader of the gang, and admitted that it would “definitely be a risk to the public safety if he returned to his family” which included four possible gang members.
• Appellant’s crime was “extremely violent,” appellant is “a danger to the public safety,” and the seriousness of the offense supports certification.
• She acknowledged appellant’s lack of truthfulness regarding the different versions of his involvement in the offense and his minimization of his involvement in the incident and in the gang.
• Her ultimate plan would be to return appellant to the community after 12 to 18 months of placement, but if he continues to associate with gang members, whether in the community or in *625his family, that puts the public safety at risk.
The evaluating psychologist and the juvenile probation officer’s supervisor made similar admissions upon cross-examination.
A parole officer with experience with supervised release for both adults and juveniles, testified that, even upon release from prison, the adult system offered additional protection of the public through ISR, which could last for the rest of appellant’s life and is “much more structured and strictly monitored” than juvenile probation. During the first four months of ISR, parole officers visit offenders at least four times at home, in the community, and at work. Offenders are initially placed on strict house-arrest between 4:00 p.m. and 8:00 a.m.; between 8:00 a.m. and 4:00 p.m., movements are restricted to treatment, job search activities, educational programming, or school. Offenders must check in when leaving the house and arrive at their designation, and cannot stop at any other location without prior approval. After four months, assuming compliance, they advance to Phase 2, under which they remain under house-arrest, but with less onerous drug and alcohol testing requirements. If offenders continue to do well on parole, their restrictions are gradually reduced. Parole officers are empowered to deal with violations by restructuring phased-in supervision or responding to serious violations by obtaining a warrant and placing offenders in custody. The parole officer explained that ISR “[djefinitely” provides “more benefits [for] public safety” than juvenile probation.
Based upon this record, the district court did not abuse its discretion in finding that appellant failed to prove by clear and convincing evidence that the punishment and programming available in the juvenile justice system is adequate to overcome the presumption of certification. While the testimony of the evaluators focused upon the rehabilitation of appellant through juvenile programming in EJJ, none of the evaluators were able to address the issue of public safety should such programming fail and such failure becomes evident after appellant is released from probation at age 21. Yet, all agreed that if appellant continues with his long-time association with the gang upon his discharge from probation, he would be extremely dangerous. See P.C.T., 823 N.W.2d at 686 (holding that where “failure at rehabilitation will create an extreme risk to public safety, the heavier weight given by the statute to the first and third factors evidences our legislature’s recognition that the risk is too great to justify an attempt to modify this offender’s behavior in the juvenile system”).
In upholding the district court’s determination that appellant failed to overcome the presumption of certification by clear and convincing evidence, we would give effect to the intent of the legislature in assuring that the interests of public safety are paramount. See id. at 685 (“[W]e emphasize again that public safety is the touchstone of the analysis.”). It is not our role to usurp this clear legislative intent by re-weighing the evidence or second-guessing the district court’s credibility determinations. See In re Welfare of Children of J.B., 698 N.W.2d 160, 167 (Minn.App.2005) (“The weight to be given any testimony, including expert testimony, is ultimately the province of the fact-finder.”), review denied (Minn. May 3, 2005); K.M., 544 N.W.2d at 785 (“[W]e defer to the juvenile court’s credibility determinations.”). Rather, the balancing of public safety factors is “not a rigid, mathematical equation” and “[jluvenile courts should have the discretion to weigh the factors in the context they are presented.” In re Welfare of D.M.D., 607 N.W.2d 432, 438 (Minn.2000). *626In describing the broad discretion of the district court, our supreme court explained:
Although three factors may favor designation and three not, that does not mean one of the factors cannot counsel so strongly for designation as to justify that conclusion. Similarly, that two factors are indicated by the statute as carrying more weight does not mean that another factor cannot tip the balance in favor of or against designation when those two factors cancel each other out.
Id. at 438 n. 2.
Relative to five out of the six factors, the district court determined that appellant failed to present clear and convincing evidence that retaining appellant’s case in juvenile court would serve public safety. Obviously, in rejecting the recommendations of the juvenile probation officers and the evaluating psychologist that appellant should be retained in the juvenile justice system, the district court did not find such recommendations credible.
The majority opinion reverses the district court’s conclusion that the presumption was not rebutted by clear and convincing evidence because it allegedly weighed the first public safety factor too heavily. Yet, in P.C.T., we reversed the district court in a presumptive certification case for retaining a juvenile in EJJ for insufficiently weighing the first and third factors. 828 N.W.2d at 684-86. The primary emphasis of P.C.T. was that since public safety is “the touchstone of the analysis,” reversal of the district court’s decision retaining EJJ was appropriate in light of its failure to adequately address these public safety concerns. An affirmance of the district court in this ease, where there is ample evidence that appellant failed to overcome the presumption of certification, would simply be a re-affirmance of our duty to effectuate the legislature’s intent that public safety is the paramount consideration. However, by reversing the district court on this record, we provide no guidance to the district courts in presumptive certification cases except for the proposition that we may, upon review, second-guess the district court’s credibility determinations, re-weigh the public safety factors, and then reach a different result.
While the majority may disagree with the district court’s credibility determinations and its analysis of the evidence, we cannot substitute our own credibility determinations and independently weigh the evidence on appeal. Given the presumption of certification and appellant’s high burden of proof, and our deferential standard of review on appeal, I would affirm the district court’s decision to certify the juvenile as an adult.

. In fact, a social worker from the victim’s school testified that two years of placement would not be sufficient in light of the fact that the victim would have issues relating to the gang rape for the rest of her life. She explained that if he was returned to the community within a year or two of the offense, the students would feel that appellant “got away with it.”